Citation Nr: 0334932	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-19 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed on a direct basis and as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Pittsburgh, 
Pennsylvania which denied service connection for PTSD and 
hypertension.  A hearing was held before a decision review 
officer at the RO in March 2003.  

In a February 2001 statement, the veteran made arguments that 
could be construed as raising the issue of entitlement to 
service connection for alcohol abuse secondary to PTSD.  This 
issue has not been adjudicated, and is referred to the RO for 
such adjudication.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

Although PTSD was not diagnosed on VA examination in January 
2002, VA treatment records include, findings of PTSD said to 
be related to the veteran's Vietnam service.  However, these 
records do not show the specific stressor or stressors that 
served as the basis for the diagnosis.  There is currently no 
credible supporting evidence for any claimed stressor.

In February 2001 the veteran submitted a statement in which 
he reported stressors experienced while serving in Vietnam.  
No effort has yet been made to obtain credible supporting 
evidence from the United States Armed Services Center for 
Research of Unit Records (USASCRUR).

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law shortly prior to the initiation of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the notice requirements of 
§ 5103(a) are not met unless VA can point to a specific 
document in the record).  

In a letter dated in September 2001, the RO attempted to 
provide the required notice with regard to the PTSD claim.  
However, the notice limited the time for response to 60 days.  
The veteran has not received the required notice with regard 
to the hypertension claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2002), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  
In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should forward the veteran's 
February 2001 report of stressors (along 
with copies of his service personnel 
records and any other relevant evidence) 
to U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), and 
request that organization investigate and 
attempt to furnish credible supporting 
evidence, including unit histories, for 
the alleged stressors; or evidence that 
the veteran engaged in combat.

3.  If credible supporting evidence is 
obtained, or there is evidence that the 
veteran engaged in combat, the RO should 
schedule the veteran for a VA psychiatric 
examination to diagnose or rule out PTSD, 
in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the examiner's report or 
in an addendum to that report.  

If PTSD is diagnosed, the examiner should 
identify the stressors supporting the 
diagnosis.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could 
result in the denial of his claims.

5.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claims for service 
connection for PTSD and for hypertension.  
If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


